Exhibit 10.8

 

 

 

Private Client Group

 

 

 

Merrill Lynch Business

[j3525ex10d8image002.jpg] 

Financial Services Inc.

222 North LaSalle Street

17th Floor

Chicago, Illinois 60601

(312) 499-3056

 

FAX: (312) 499-3256

 

 

 

April 9, 2002

 

 

 

StockerYale, Inc.

32 Hampshire Road

Salem, NH 03079

 

Re: WCMA Line of Credit Increase and Extension

 

Ladies & Gentlemen:

 

This Letter Agreement will serve to confirm certain agreements of Merrill Lynch
Business Financial Services Inc. ("MLBFS") and StockerYale, Inc. ("Customer")
with respect to: (i) that certain WCMA LOAN AND SECURITY AGREEMENT NO. 794–07E49
between MLBFS and Customer (including any previous amendments and extensions
thereof), and (ii) all other agreements between MLBFS and Customer in connection
therewith (collectively, the "Loan Documents"). Capitalized terms used herein
and not defined herein shall have the meaning set forth in the Loan Documents.

 

Subject to the terms hereof, effective as of the "Effective Date" (as defined
below) the Loan Documents are hereby amended as follows:

 

(a) The "Maturity Date" of the WCMA Line of Credit is hereby extended to August
31, 2002.

 

(b) The "Maximum WCMA Line of Credit" is hereby increased to $3,500,000.00.

 

(c) The "Line Fee" for the period ending August 31, 2002, shall be $10,416.67.
Customer hereby authorizes and directs MLBFS to charge said fee to WCMA Account
No. 794–07E49 on or at any time after the Effective Date. Subject to any further
change in the WCMA Line of Credit and/or other amendment of terms, if the WCMA
Line of Credit is renewed beyond the current Maturity Date, the annual Line Fee
during the renewal period shall be $35,000.00.

 

Except as expressly amended hereby, the Loan Documents shall continue in full
force and effect upon all of their terms and conditions.

 

Customer acknowledges, warrants and agrees, as a primary inducement to MLBFS to
enter into this Agreement, that: (a) no Default or Event of Default has occurred
and is continuing under the Loan Documents; (b) each of the warranties of
Customer in the Loan Documents are true and correct as of the date hereof and
shall be deemed remade as of the date hereof; (c) Customer does not have any
claim against MLBFS or any of its affiliates arising out of or in connection
with the Loan Documents or any other matter whatsoever; and (d) Customer does
not have any defense to payment of any amounts owing, or any right of
counterclaim for any reason under, the Loan Documents.

 

 

--------------------------------------------------------------------------------


 

The obligations of MLBFS under this Letter Agreement are subject to its receipt
(where applicable) and satisfaction with the following:

 

Annual 2001 Fiscal Year End 10–K statement.

 

Provided that no Event of Default, or event which with the giving of notice,
passage of time, or both, would constitute an Event of Default, shall then have
occurred and be continuing under the terms of the Loan Documents, and the
condition specified above shall have been met to our satisfaction, the
amendments and agreements in this Letter Agreement will become effective on the
date (the "Effective Date") upon which: (a) Customer shall have executed and
returned the duplicate copy of this Letter Agreement enclosed herewith; and (b)
an officer of MLBFS shall have reviewed and approved this Letter Agreement as
being consistent in all respects with the original internal authorization
hereof.

 

Notwithstanding the foregoing, if Customer does not execute and return the
duplicate copy of this Letter Agreement within 14 days from the date hereof, or
if for any other reason (other than the sole fault of MLBFS) the Effective Date
shall not occur within said 14-day period, then all of said amendments and
agreements will, at the sole option of MLBFS, be void.

 

Very truly yours,

 

Merrill Lynch Business Financial Services Inc.

 

 

By:

/s/ Jessica Schultz

 

Jessica Schultz

 

Senior Relationship Manager

 

Accepted:

 

STOCKERYALE, INC.

 

By:

/s/ Francis J. O'Brien

Printed Name:

Francis J. O'Brien

Title:

Chief Financial Officer and Treasurer

 

 

2

--------------------------------------------------------------------------------


 

[j3525ex10d8image003.jpg] 

Private Client Group

 

Merrill Lynch Business

Financial Services Inc.

222 North LaSalle Street

17th Floor

Chicago, Illinois 60601

(312) 269-1348

FAX: (312) 201-0210

 

May 16, 2001

 

 

 

StockerYale, Inc. f/k/a Stocker & Yale, Inc.

32 Hampshire Road

Salem, NH 03079

 

Re:  Amendment to Loan Documents

 

Ladies & Gentlemen:

 

This Letter Agreement will serve to confirm certain agreements of Merrill Lynch
Business Financial Services Inc. ("MLBFS") and StockerYale, Inc. f/k/a Stocker &
Yale, Inc. ("Customer") with respect to: (i) that certain WCMA REDUCING REVOLVER
LOAN AND SECURITY AGREEMENT NO. 794-07E50 between MLBFS and Customer (including
any previous amendments and extensions thereof), and (ii) all other agreements
between MLBFS and Customer in connection therewith (collectively, the "Loan
Documents").  Capitalized terms used herein and not defined herein shall have
the meaning set forth in the Loan Documents.

 

Subject to the terms hereof, effective as of the "Effective Date" (as defined
below), the Loan Documents are hereby amended as follows:

 

(a)  The term "Interest Rate" shall mean a variable per annum rate of interest
equal to the sum of 2.50% and the One-Month LIBOR.  "One-Month LIBOR" shall
mean, as of the date of any determination, the interest rate then most recently
published in the "Money Rates" section of The Wall Street Journal as the
one-month London Interbank Offered Rate.  The Interest Rate will change as of
the date of publication in The Wall Street Journal of a One-Month LIBOR that is
different from that published on the preceding Business Day.  In the event that
The Wall Street Journal shall, for any reason, fail or cease to publish the
One-Month LIBOR, MLBFS will choose a reasonably comparable index or source to
use as the basis for the Interest Rate.

 

Except as expressly amended hereby, the Loan Documents shall continue in full
force and effect upon all of their terms and conditions.

 

Customer acknowledges, warrants and agrees, as a primary inducement to MLBFS to
enter into this Agreement, that: (a) no Default or Event of Default has occurred
and is continuing under the Loan Documents; (b) each of the warranties of
Customer in the Loan Documents are true and correct as of the date hereof and
shall be deemed remade as of the date hereof; (c) Customer does not have any
claim against MLBFS or any of its affiliates arising out of or in connection
with the Loan Documents or any other matter whatsoever; and (d) Customer does
not have any defense to payment of any amounts owing, or any right of
counterclaim for any reason under, the Loan Documents.

 

 

 

3

--------------------------------------------------------------------------------


 

 

Provided that no Event of Default, or event which with the giving of notice,
passage of time, or both, would constitute an Event of Default, shall then have
occurred and be continuing under the terms of the Loan Documents, the amendments
and agreements in this Letter Agreement will become effective on the date (the
"Effective Date") upon which: (a) Customer shall have executed and returned the
duplicate copy of this Letter Agreement and the other document enclosed
herewith; and (b) an officer of MLBFS shall have reviewed and approved this
Letter Agreement and said other document as being consistent in all respects
with the original internal authorization hereof.

 

Notwithstanding the foregoing, if Customer does not execute and return the
duplicate copy of this Letter Agreement and said other document within 14 days
from the date hereof, or if for any other reason (other than the sole fault of
the MLBFS) the Effective Date shall not occur within said 14-day period, then
all of said amendments and agreements will, at the sole option of MLBFS, be
void.

 

Very truly yours,

 

Merrill Lynch Business Financial Services, Inc.

 

 

By:

/s/ Stephanie Sparks

 

Stephanie Sparks

 

Senior Documentation Manager

 

Accepted:

 

StockerYale, Inc. f/k/a Stocker & Yale, Inc.

 

 

By:

/s/ Gary B. Godin

 

 

Printed Name:

Gary B. Godin

 

 

Title:

EVP & Chief Financial Officer

 

 

 

4

--------------------------------------------------------------------------------


 

[j3525ex10d8image004.jpg]

WCMA® REDUCING REVOLVER- LOAN AND SECURITY AGREEMENT

 

WCMA REDUCING REVOLVERSM LOAN AND SECURITY AGREEMENT NO. 794–07E5O (“Loan
Agreement’) dated as of May 3, 2001, between STOCKERYALE, INC. F/K/A STOCKER &
YALE, INC., a corporation organized and existing under the laws of the State of
Massachusetts having its principal office at 32 Hampshire Road, Salem, NH 03079
("Customer"), and MERRILL LYNCH BUSINESS FINANCIAL SERVICES INC., a corporation
organized and existing under the laws of the State of Delaware having its
principal office at 222 North LaSalle Street, Chicago, IL 60601 (“MLBFS”).

 

In accordance with that certain WORKING CAPITAL MANAGEMENT® ACCOUNT AGREEMENT
NO. 794–07E50 (“WCMA Agreement”) between Customer and MLBFS’ affiliate, MERRILL
LYNCH, PIERCE, FENNER & SMITH INCORPORATED (“MLPF&S”), Customer has subscribed
to the WCMA Program described in the WCMA Agreement. The WCMA Agreement is by
this reference incorporated as a part hereof. In conjunction therewith, Customer
has requested that MLBFS make a WCMA Reducing Revolver Loan (a "Reducing
Revolver") to Customer in the amount and upon the terms hereafter specified,
and, subject to the terms and conditions hereafter set forth, MLBFS has agreed
to provide a Reducing Revolver for Customer.

 

A Reducing Revolver is a term credit facility, similar to a conventional term
loan, but funded out of a line of credit under the WCMA Program ("WCMA Line of
Credit") in the amount of the initial loan. With a Reducing Revolver: (i)
interest will generally be charged each month to Customer's WCMA account, and,
so long as the WCMA Line of Credit is in effect, paid with an additional loan
under the WCMA Line of Credit (i.e., added to the loan balance), (ii) after an
initial interest only period, the maximum WCMA Line of Credit will be reduced
each month by the amount that would be payable on account of principal if the
Reducing Revolver were a conventional term loan amortized over the same term and
in the same manner as the Reducing Revolver, and (iii) Customer will be required
to make sufficient payments on account of the Reducing Revolver to assure that
the outstanding balance of the Reducing Revolver does not at any time exceed the
Maximum WCMA Line of Credit, as reduced each month.

 

Absent a prepayment by Customer, this structure results in required monthly
payments for the Reducing Revolver that are substantially the same as the
required monthly payments for a conventional term loan with the same term and
amortization. However, unlike most conventional term loans, because it is funded
out of a line of credit, the Reducing Revolver permits both a prepayment in
whole or in part at any time, and, subject to certain conditions, the
re–borrowing on a revolving basis of any such prepaid amounts up to the Maximum
WCMA Line of Credit, as reduced each month. The structure therefore will enable
Customer at its option to use any excess or temporary cash balances that it may
have from time to time to prepay the Reducing Revolver and thereby effectively
reduce interest expense on the Reducing Revolver without impairing its working
capital,

 

Accordingly, and in consideration of the premises and of the mutual covenants of
the parties hereto. Customer and MLBFS hereby agree as follows:

 

Article I. DEFINITIONS

 

1.1  Specific Terms.  In addition to terms defined elsewhere in this Loan
Agreement, when used herein the following terms shall have the following
meanings:

 

(a) "Account Debtor" shall mean any party who is or may become obligated with
respect to an Account or Chattel Paper.

 

(b) "Additional Agreements" shall mean all agreements, instruments, documents
and opinions other than this Loan Agreement, whether with or from Customer or
any other party, which are contemplated hereby or otherwise reasonably required
by MLBFS in connection herewith, or which evidence the creation, guaranty or
collateralization of any of the Obligations or the granting or perfection of
liens or security interests upon the Collateral or any other collateral for the
Obligations.

 

(c) "Bankruptcy Event" shall mean any of the following: (i) a proceeding under
any bankruptcy, reorganization, arrangement, insolvency, readjustment of debt or
receivership law or statute shall be filed or consented to by Customer; or (ii)
any such proceeding shall be filed against Customer and shall not be dismissed
or withdrawn within sixty (60) days after filing; or (iii) Customer shall make a
general assignment for the benefit of creditors; or (iv) Customer shall
generally fail to pay or admit in writing its inability to pay its debts as they
become due; or (v) Customer shall be adjudicated a bankrupt or insolvent.

 

(d) "Business Day" shall mean any day other than a Saturday, Sunday, federal
holiday or other day on which the New York Stock Exchange is regularly closed.

 

(e) "Closing Date" shall mean the date upon which all conditions precedent to
MLBFS’ obligation to make the Loan shall have been met to the satisfaction of
MLBFS.

 

(f) "Collateral" shall mean all Accounts, Chattel Paper, Contract Rights,
Inventory, Equipment, Fixtures, General Intangibles, Deposit Accounts,
Documents, Instruments, Investment Property and Financial Assets of Customer,
howsoever arising, whether now owned or existing or hereafter acquired or
arising, and wherever located; together with all parts thereof (including spare
parts), all accessories and accessions thereto, all books and records (including
computer records) directly related thereto, all proceeds thereof (including,
without limitation, proceeds in the form of Accounts and insurance proceeds),
and the additional collateral described in Section 4.6 (b) hereof.

 

(g) "Commitment Expiration Date" shall mean June 2, 2001.

 

(h) "Commitment Fee" shall mean a fee of $43,750.00 due to MLBFS in connection
with this Loan Agreement.

 

 

5

--------------------------------------------------------------------------------


 

(i) "Default" shall mean either an "Event of Default" as defined in Section 4.5
hereof, or an event which with the giving of notice, passage of time, or both,
would constitute such an Event of Default.

 

(j) "General Funding Conditions" shall mean each of the following conditions
precedent to the obligation of MLBFS to make the Loan or any Subsequent WCMA
Loan hereunder: (i) Customer shall have validly subscribed to and continued to
maintain the WCMA Account with MLPF&S, and the WCMA Account shall then be
reflected as an active "Commercial" WCMA Account (i.e., one with line of credit
capabilities) on MLPF&S’ WCMA computer system; (ii) no Default shall have
occurred and be continuing or would result from the making of the Loan or such
Subsequent WCMA Loan by MLBFS; (iii) there shall not have occurred and be
continuing any material adverse change in the business or financial condition of
Customer; (iv) all representations and warranties of Customer herein or in any
Additional Agreements shall then be true and correct in all material respects;
(v) MLBFS shall have received this Loan Agreement and all Additional Agreements,
duly executed and filed or recorded where applicable, all of which shall be in
form and substance reasonably satisfactory to MLBFS; (vi) the Commitment Fee
shall have been paid in full; (vii) MLBFS shall have received, as and to the
extent applicable, copies of invoices, bills of sale, loan payoff letters and/or
other evidence reasonably satisfactory to it that the proceeds of the Loan will
satisfy the Loan Purpose; (viii) MLBFS shall have received evidence reasonably
satisfactory to it as to the ownership of the Collateral and the perfection and
priority of MLBFS' liens and security interests thereon, as well as the
ownership of and the perfection and priority of MLBFS’ liens and security
interests on any other collateral for the Obligations furnished pursuant to any
of the Additional Agreements; (ix) MLBFS shall have received evidence reasonably
satisfactory to it of the insurance required hereby or by any of the Additional
Agreements; and (x) any additional conditions specified in the "WCMA Reducing
Revolver Loan Approval" letter executed by MLBFS with respect to the
transactions contemplated hereby shall have been met to the reasonable
satisfaction of MLBFS.

 

(k) "Interest Due Date" shall mean the last Business Day of each calendar month
during the term hereof (or, if Customer makes special arrangements with MLPF&S,
on the last Friday of each calendar month during the term hereof).

 

(1) "Interest Rate" shall mean a variable per annum rate equal to the sum of (i)
2.50% per annum, and (ii) the interest rate from time to time published in the
"Money Rates" section of The Wall Street Journal as the "LIBOR" rate for 30-day
high-grade unsecured notes sold through dealers by major corporations (the
"Rate"). The Interest Rate will change as of the date of publication in The Wall
Street Journal of a Rate that is different from that published on the preceding
Business Day. In the event that The Wall Street Journal shall, for any reason,
fail or cease to publish the Rate, MLBFS will choose a reasonably comparable
index or source to use as the basis for the Interest Rate.

 

(m) "Loan" shall mean the specific Reducing Revolver by MLBFS to Customer
pursuant to this Agreement for the Loan Purpose and in the Loan Amount.

 

(n) "Loan Amount" shall mean an amount equal to the lesser of: (i) 100% of the
amount required by Customer to satisfy or fulfill the Loan Purpose, (ii) the
aggregate amount which Customer shall request be advanced by MLBFS on account of
the Loan Purpose on the Closing Date, or (iii) $3,500,000.00.

 

(o) "Loan Purpose" shall mean the purpose for which the proceeds of the Loan
will be used; to wit: to refinance the existing term note at Wells Fargo Bank
and to purchase additional equipment.

 

(p) "Location of Tangible Collateral" shall mean the address of Customer set
forth at the beginning of this Loan Agreement, together with any other address
or addresses set forth on an exhibit hereto as being a Location of Tangible
Collateral.

 

(q) "Maximum WCMA Line of Credit" shall mean the maximum aggregate line of
credit which MLBFS will extend to Customer subject to the terms and conditions
hereof, as the same shall be reduced each month in accordance with the terms
hereof. On the Closing Date, the Maximum WCMA Line of Credit will equal the Loan
Amount.

 

(r) "Obligations" shall mean all liabilities, indebtedness and other obligations
of Customer to MLBFS, howsoever created, arising or evidenced, whether now
existing or hereafter arising, whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary or joint or several, and,
without limiting the foregoing, shall include interest accruing after the filing
of any petition in bankruptcy, and all present and future liabilities,
indebtedness and obligations of Customer under this Loan Agreement.

 

(s) "Permitted Liens" shall mean with respect to the Collateral: (i) liens for
current taxes not delinquent, other non-consensual liens arising in the ordinary
course of business for sums not due, and, if MLBFS’ rights to and interest in
the Collateral are not materially and adversely affected thereby, any such liens
for taxes or other non-consensual liens arising in the ordinary course of
business being contested in good faith by appropriate proceedings; (ii) liens in
favor of MLBFS; (iii) liens which will be discharged with the proceeds of the
initial WCMA Loan; and (iv) any other liens expressly permitted in writing by
MLBFS.

 

(t) "Subsequent WCMA Loan" shall mean each WCMA Loan other than the Loan,
including, without limitation, each WCMA Loan to pay accrued interest.

 

(u) "Termination Date" shall mean the first to occur of: (i) the last Business
Day of the sixty-third (63rd) full calendar month following the Closing Date, or
(ii) if earlier, the date of termination of the WCMA Line of Credit pursuant to
the terms hereof.

 

(v) "WCMA Account" shall mean and refer to the Working Capital Management
Account of Customer with MLPF&S identified as WCMA Account No. 794–07E50 and any
successor Working Capital Management Account of Customer with MLPF&S.

 

(w) "WCMA Loan" shall mean each advance made by MLBFS pursuant to the WCMA Line
of Credit, including the Loan and each Subsequent WCMA Loan.

 

(x) "WCMA Loan Balance" shall mean an amount equal to the aggregate unpaid
principal balance of all WCMA Loans.

 

1.2 Other Terms.  Except as otherwise defined herein: (i) all terms used in this
Loan Agreement which are defined in the Uniform Commercial Code of Illinois
(“UCC”) shall have the meanings set forth in the UCC, and (ii) capitalized terms
used herein which are defined in the WCMA Agreement (including,

 

 

6

--------------------------------------------------------------------------------


 

without limitation, "Money Accounts", "Minimum Money Accounts Balance", "WCMA
Directed Reserve Program" and "WCMA Program") shall have the meanings set forth
in the WCMA Agreement.

 

Article II. THE LOAN

 

2.1 Commitment.   Subject to the terms and conditions hereof, MLBFS hereby
agrees to make the Loan to Customer, and Customer hereby agrees to borrow the
Loan from MLBFS. Except as otherwise provided in Section 3.1 hereof, the entire
proceeds of the Loan will be disbursed by MLBFS out of the WCMA Line of Credit
either directly to the applicable third party or parties on account of the Loan
Purpose or to reimburse Customer for amounts directly expended by it for the
Loan Purpose; all as directed by Customer in a Closing Certificate to be
executed and delivered to MLBFS prior to the date of funding.

 

2.2 Conditions of MLBFS’ Obligation.  The Closing Date and MLBFS’ obligations to
activate the WCMA Line of Credit, as hereafter set forth, and make the Loan on
the Closing Date are subject to the prior fulfillment of each of the following
conditions: (a) not less than two Business Days prior to any requested funding
date, MLBFS shall have received a Closing Certificate, duly executed by
Customer, setting forth, among other things, the amount of the Loan and the
method of payment and payee(s) of the proceeds thereof; (b) after giving effect
to the Loan, the WCMA Loan Balance will not exceed either the Maximum WCMA Line
of Credit or the Loan Amount; (c) the Commitment Expiration Date shall not then
have occurred; and (d) each of the General Funding Conditions shall then have
been met or satisfied to the reasonable satisfaction of MLBFS.

 

2.3 Commitment Fee.  In consideration of the agreement by MLBFS to extend the
Loan and any Subsequent WCMA Loans to Customer in accordance with and subject to
the terms hereof, Customer has paid or shall, on or before the Closing Date pay,
the Commitment Fee to MLBFS. Customer acknowledges and agrees that the
Commitment Fee has been fully earned by MLBFS, and that it will not under any
circumstances be refundable.

 

2.4 Use of Loan Proceeds.  Unless otherwise agreed by MLBFS in writing, the
proceeds of the Loan shall be used solely for the Loan Purpose. The Proceeds of
each Subsequent WCMA Loan initiated by Customer shall be used by Customer solely
for working capital in the ordinary course of its business, or, with the prior
written consent of MLBFS, for other lawful business purposes of Customer not
prohibited hereby.  Customer agrees that under no circumstances will the
proceeds of the Loan or any Subsequent WCMA Loan be used: (i) for personal,
family or household purposes of any person whatsoever, or (ii) to purchase,
carry or trade in securities, or repay debt incurred to purchase, carry or trade
in securities, whether in or in connection with the WCMA Account, another
account of Customer with MLPF&S or an account of Customer at any other broker or
dealer in securities, or (iii) unless otherwise consented to in writing by
MLBFS, to pay any amount to Merrill Lynch and Co., Inc. or any of its
subsidiaries, other than Merrill Lynch Bank USA, Merrill Lynch Bank & Trust Co.
or any subsidiary of either of them (including MLBFS and Merrill Lynch Credit
Corporation).

 

Article III. THE WCMA LINE OF CREDIT

 

3.1 Activation of the WCMA Line of Credit.  Subject to the terms and conditions
hereof, on the Closing Date MLBFS will activate a WCMA Line of Credit for
Customer in the Loan Amount.  The Loan will be funded out of the WCMA Line of
Credit immediately after such activation (or, if and to the extent otherwise
expressly contemplated in the definition of Loan Purpose or otherwise directed
in the Closing Certificate and hereafter expressly agreed by MLBFS, all or part
of the Loan may be made available as a WCMA Line of Credit and funded by
Customer.)

 

3.2 Subsequent WCMA Loans.  Subject to the terms and conditions hereof, during
the period from and after the Closing Date to the Termination Date: (a) Customer
may repay the WCMA Loan Balance in whole or in part at any time without premium
or penalty (except, as hereafter set forth, upon a refinancing by another
lender), and request a re-borrowing of amounts repaid on a revolving basis, and
(b) in addition to Subsequent WCMA Loans made automatically to pay accrued
interest, as hereafter provided, MLBFS will make such Subsequent WCMA Loans as
Customer may from time to time request or be deemed to have requested in
accordance with the terms hereof. Customer may request Subsequent WCMA Loans by
use of WCMA Checks, FTS, Visa® charges, wire transfers, or such other means of
access to the WCMA Line of Credit as may be permitted by MLBFS from time to
time; it being understood that so long as the WCMA Line of Credit shall be in
effect, any charge or debit to the WCMA Account which but for the WCMA Line of
Credit would under the terms of the WCMA Agreement result in an overdraft, shall
be deemed a request by Customer for a Subsequent WCMA Loan.

 

3.3 Conditions of Subsequent WCMA Loans.  Notwithstanding the foregoing, MLBFS
shall not be obligated to make any Subsequent WCMA Loan, and may without notice
refuse to honor any such request by Customer, if at the time of receipt by MLBFS
of Customer's request: (a) the making of such Subsequent WCMA Loan would cause
the Maximum WCMA Line of Credit, as reduced pursuant to the provisions of
Section 3.6 hereof, to be exceeded; or (b) the Termination Date shall have
occurred; or (c) an event shall have occurred and be continuing which shall have
caused any of the General Funding Conditions to not then be met or satisfied to
the reasonable satisfaction of MLBFS. The making by MLBFS of any Subsequent WCMA
Loan (including, without limitation, the making of a Subsequent WCMA Loan to pay
accrued interest or late charges, as hereafter provided) at a time when any one
or more of said conditions shall not have been met shall not in any event be
construed as a waiver of said condition or conditions or of any Default, and
shall not prevent MLBFS at any time thereafter while any condition shall not
have been met from refusing to honor any request by Customer for a Subsequent
WCMA Loan.

 

3.4 WCMA Note.  Customer hereby promises to pay to the order of MLBFS, at the
times and in the manner set forth in this Loan Agreement, or in such other
manner and at such place as MLBFS may hereafter designate in writing: (a) the
WCMA Loan Balance; (b) interest at the Interest Rate on the outstanding WCMA
Loan Balance (computed for the actual number of days elapsed on the basis of a
year consisting of 360 days), from and including the date on which the Loan is
made until the date of payment of all WCMA Loans in full; and (c) on demand, all
other sums payable pursuant to this Loan Agreement, including, but not limited
to, any late charges. Except as otherwise expressly set forth herein, Customer
hereby waives presentment, demand for payment, protest and notice of protest,
notice of dishonor, notice of acceleration, notice of intent to accelerate and
all other notices and formalities in connection with this WCMA Note and this
Loan Agreement.

 

 

7

--------------------------------------------------------------------------------


 

3.5 Interest.  (a) An amount equal to accrued interest on the WCMA Loan Balance
shall be payable by Customer monthly on each Interest Due Date, commencing with
the Interest Due Date occurring in the calendar month in which the Closing Date
shall occur. Unless otherwise hereafter directed in writing by MLBFS on or after
the Termination Date, such interest will be automatically charged to the WCMA
Account on the applicable Interest Due Date, and, to the extent not paid with
free credit balances or the proceeds of sales of any Money Accounts then in the
WCMA Account, as hereafter provided, such interest will be paid by a Subsequent
WCMA Loan and added to the WCMA Loan Balance. All Interest shall be computed for
the actual number of days elapsed on the basis of a year consisting of 360 days.

 

(b) Notwithstanding any provision to the contrary in this Agreement or any of
the Additional Agreements, no provision of this Agreement or any of the
Additional Agreements shall require the payment or permit the collection of any
amount in excess of the maximum amount of interest permitted to be charged by
law ("Excess Interest"). If any Excess Interest is provided for, or is
adjudicated as being provided for, in this Agreement or any of the Additional
Agreements, then: (i) Customer shall not be obligated to pay any Excess
Interest; and (ii) any Excess Interest that MLBFS may have received hereunder or
under any of the Additional Agreements shall, at the option of MLBFS, be either
applied as a credit against the then WCMA Loan Balance, or refunded to the payer
thereof.

 

3.6 Periodic Reduction of Maximum WCMA Line of Credit.  Commencing on the last
Business Day of the fourth (4th) full calendar month following the Closing Date,
and continuing on the last Business Day of each calendar month thereafter to and
including the last Business Day of the sixty-second (62nd) such calendar month,
the Maximum WCMA Line of Credit shall be reduced by an amount equal to
one-eighty-fourth (1/84th) of the Loan Amount per month. Unless the WCMA Line of
Credit shall have been earlier terminated pursuant to the terms hereof, on the
last Business Day of the sixty-third (63rd) such calendar month, the WCMA Line
of Credit shall, without further action of either of the parties hereto, be
terminated, Customer shall pay to MLBFS the entire WCMA Loan Balance, if any,
and all other Obligations, and the WCMA Account, at the option of Customer, will
either be converted to a WCMA Cash Account (subject to any requirements of
MLPF&S) or terminated. No failure or delay on the part of MLBFS in entering into
the WCMA computer system any scheduled reduction in the Maximum WCMA Line of
Credit pursuant to this Section shall have the effect of preventing or delaying
such reduction.

 

3.7 Mandatory Payments.  CUSTOMER AGREES THAT IT WILL, WITHOUT DEMAND, INVOICING
OR THE REQUEST OF MLBFS, FROM TIME TO TIME MAKE SUFFICIENT PAYMENTS ON ACCOUNT
OF THE WCMA LOAN BALANCE TO ASSURE THAT THE WCMA LOAN BALANCE WILL NOT AT ANY
TIME EXCEED THE MAXIMUM WCMA LIKE OF CREDIT, AS REDUCED EACH MONTH PURSUANT TO
SECTION 3.6 HEREOF.

 

3.8 Method of Making Payments.  All payments required or permitted to be made
pursuant to this Loan Agreement shall be made in lawful money of the United
States. Unless otherwise hereafter directed by MLBFS, such payments may be made
by the delivery of checks (other than WCMA Checks), or by means of FTS or wire
transfer of funds (other than funds from the WCMA Line of Credit) to MLPF&S for
credit to the WCMA Account. Payments to MLBFS from funds in the WCMA Account
shall be deemed to be made by Customer upon the same basis and schedule as funds
are made available for investment in the Money Accounts in accordance with the
terms of the WCMA Agreement. The acceptance by or on behalf of MLBFS of a check
or other payment for a lesser amount than shall be due from Customer, regardless
of any endorsement or statement thereon or transmitted therewith, shall not be
deemed an accord and satisfaction or anything other than a payment on account,
and MLBFS or anyone acting on behalf of MLBFS may accept such check or other
payment without prejudice to the rights of MLBFS to recover the balance actually
due or to pursue any other remedy under this Loan Agreement or applicable law
for such balance. All checks accepted by or on behalf of MLBFS in connection
with this Loan Agreement are subject to final collection.

 

3.9 Irrevocable Instructions to MLPF&S.  In order to minimize the WCMA Loan
Balance, Customer hereby irrevocably authorizes and directs MLPF&S, effective on
the Closing Date and continuing thereafter so long as this Agreement shall be in
effect: (a) to immediately and prior to application for any other purpose pay to
MLBFS to the extent of any WCMA Loan Balance or other amounts payable by
Customer hereunder all available free credit balances from time to time in the
WCMA Account; and (b) if such available free credit balances are insufficient to
pay the WCMA Loan Balance and such other amounts, and there are in the WCMA
Account at any time any investments in Money Accounts (other than any
investments constituting any Minimum Money Accounts Balance under the WCMA
Directed Reserve Program), to immediately liquidate such investments and pay to
MLBFS to the extent of any WCMA Loan Balance and such other amounts the
available proceeds from the liquidation of any such Money Accounts.

 

3.10 Late Charge.  Any payment or deposit required to be made by Customer
pursuant to this Loan Agreement or any of the Additional Agreements not paid or
made within ten (10) days of the applicable due date shall be subject to a late
charge in an amount equal to the lesser of: (a) 5% of the overdue amount, or (b)
the maximum amount permitted by applicable law. Such late charge shall be
payable on demand, or, without demand, may in the sole discretion of MLBFS be
paid by a Subsequent WCMA Loan and added to the WCMA Loan Balance in the same
manner as provided herein for accrued interest with respect to the WCMA Line of
Credit.

 

3.11 Prepayment.  Customer may prepay the Loan and any Subsequent WCMA Loan at
any time in whole or in part without premium or penalty; provided, however, that
any refinancing of the WCMA Loan Balance by another financial institution shall:
(a) if such refinancing shall occur prior to the first anniversary of the
Closing Date, be accompanied by a premium in an amount equal to 3% of the amount
prepaid by such refinancing; (b) if such refinancing shall occur thereafter, but
prior to the second anniversary of the Closing Date, be accompanied by a premium
in an amount equal to 2% of the amount prepaid by such refinancing; and (c) if
such refinancing shall occur on or at any time after the second anniversary of
the Closing Date, be accompanied by a premium in an amount equal to 1% of the
amount prepaid by such refinancing.

 

3.12 Option of Customer to Terminate.  Customer will have the option to
terminate the WCMA Line of Credit at any time upon written notice to MLBFS.
Concurrently with any such termination, Customer shall pay to MLBFS the entire
WCMA Loan Balance and all other Obligations.

 

3.13 Limitation of Liability.  MLBFS shall not be responsible, and shall have no
liability to Customer or any other party, for any delay or failure of MLBFS to
honor any request of Customer for a WCMA Loan or any other act or omission of
MLBFS, MLPF&S or any of their affiliates due to or resulting from any system
failure, error or delay in posting or other clerical error, loss of power, fire,
Act of God or other cause beyond the reasonable control of MLBFS, MLPF&S or any
of their affiliates unless directly arising out of the willful wrongful act or
active gross negligence of MLBFS. In no event shall MLBFS be liable

 

 

8

--------------------------------------------------------------------------------


 

to Customer or any other party for any incidental or consequential damages
arising from any act or omission by MLBFS, MLPF&S or any of their affiliates in
connection with the WCMA Line of Credit or this Loan Agreement.

 

3.14 Statements. MLPF&S Y411 include in each monthly statement it issues under
the WCMA Program information with respect to WCMA Loans and the WCMA Loan
Balance. Any questions that Customer may have with respect to such information
or the Loan should be directed to MLBFS; and any questions with respect to any
other matter in such statements or about or affecting the WCMA Program should be
directed to MLPF&S.

 

Article IV. GENERAL PROVISIONS

 

4.1 Representations and Warranties.

 

Customer represents and warrants to MLBFS that:

 

(a) Organization and Existence.  Customer is a corporation, duly organized and
validly existing in good standing under the laws of the State of Massachusetts
and is qualified to do business and in good standing in each other state where
the nature of its business or the property owned by it make such qualification
necessary.

 

(b) Execution, Delivery and Performance.  The execution, delivery and
performance by Customer of this Loan Agreement and such of the Additional
Agreements to which it is a party: (i) have been duly authorized by all
requisite action, (ii) do not and will not violate or conflict with any law or
other governmental requirement, or any of the agreements, instruments or
documents which formed or govern Customer, and (iii) do not and will not breach
or violate any of the provisions of, and will not result in a default by
Customer under, any other agreement, instrument or document to which it is a
party or by which it or its properties are bound.

 

(c) Notices and Approvals.  Except as may have been given or obtained, no notice
to or consent or approval of any governmental body or authority or other third
party whatsoever (including, without limitation, any other creditor) is required
in connection with the execution, delivery or performance by Customer of such of
this Loan Agreement and the Additional Agreements to which it is a party.

 

(d) Enforceability.  This Loan Agreement and such of the Additional Agreements
to which Customer is a party are the legal, valid and binding obligations of
Customer, enforceable against it in accordance with their respective terms,
except as enforceability may be limited by bankruptcy and other similar laws
affecting the rights of creditors generally or by general principles of equity.

 

(e) Collateral.  Except for any Permitted Liens: (i) Customer has good and
marketable title to the Collateral, (ii) none of the Collateral is subject to
any lien, encumbrance or security interest, and (iii) upon the filing of all
Uniform Commercial Code financing statements executed by Customer with respect
to the Collateral in the appropriate jurisdiction(s) and/or the completion of
any other action required by applicable law to perfect its liens and security
interests, MLBFS will have valid and perfected first liens and security
interests upon all of the Collateral.

 

(f) Financial Statements.  Except as expressly set forth in Customer's financial
statements, all financial statements of Customer furnished to MLBFS have been
prepared in conformity with generally accepted accounting principles,
consistently applied, are true and correct in all material respects, and fairly
present the financial condition of it as at such dates and the results of its
operations for the periods then ended (subject, in the case of interim unaudited
financial statements, to normal year-end adjustments); and since the most recent
date covered by such financial statements, there has been no material adverse
change in any such financial condition or operation.

 

(g) Litigation.  No litigation, arbitration, administrative or governmental
proceedings are pending or, to the knowledge of Customer, threatened against
Customer, which would, if adversely determined, materially and adversely affect
the liens and security interests of MLBFS hereunder or under any of the
Additional Agreements, the financial condition of Customer or the continued
operations of Customer.

 

(h) Tax Returns.  All federal, state and local tax returns, reports and
statements required to be filed by Customer have been filed with the appropriate
governmental agencies and all taxes due and payable by Customer have been timely
paid (except to the extent that any such failure to file or pay will not
materially and adversely affect either the liens and security interests of MLBFS
hereunder or under any of the Additional Agreements, the financial condition of
Customer, or the continued operations of Customer).

 

(i) Collateral Location.  All of the tangible Collateral is located at a
Location of Tangible Collateral.

 

(j) No Outside Broker.  Except for employees of MLBFS, MLPF&S or one of their
affiliates, Customer has not in connection with the transactions contemplated
hereby directly or indirectly engaged or dealt with, and was not introduced or
referred to MLBFS by, any broker or other loan arranger.

 

Each of the foregoing representations and warranties: (i) has been and will be
relied upon as an inducement to MLBFS to make the Loan and each Subsequent WCMA
Loan, and (ii) is continuing and shall be deemed remade by Customer on the
Closing Date, and concurrently with each request by Customer for a Subsequent
WCMA Loan.

 

 

9

--------------------------------------------------------------------------------


 

4.2 Financial and Other Information.

 

(a) Customer shall furnish or cause to be furnished to MLBFS during the term of
this Loan Agreement all of the following:

 

(i) Annual Financial Statements.  Within 120 days after the close of each fiscal
year of Customer, a copy of the annual audited financial statements of Customer,
including in reasonable detail, a balance sheet and statement of retained
earnings as at the close of such fiscal year and statements of profit and loss
and cash flow for such fiscal year;

 

(ii) Interim Financial Statements.  Within 45 days after the close of each
fiscal quarter of Customer, a copy of the interim financial statements of
Customer for such fiscal quarter (including in reasonable detail both a balance
sheet as of the close of such fiscal period, and statement of profit and loss
for the applicable fiscal period);

 

(iii) A/R Agings.  Within 45 days after the close of each fiscal quarter of
Customer, a copy of the Accounts Receivable Aging of Customer as of the end of
such fiscal quarter;

 

(iv) Inventory Reports.  Within 45 days after the close of each fiscal quarter
of Customer, a copy of the Inventory Report (as and to the extent applicable,
breaking out Inventory by location, and separately reporting any work in
process) of Customer as of the end of such fiscal quarter; and

 

(v) Other Information.  Such other information as MLBFS may from time to time
reasonably request relating to Customer or the Collateral.

 

(b) General Agreements With Respect to Financial Information.  Customer agrees
that except as otherwise specified herein or otherwise agreed to in writing by
MLBFS: (i) all annual financial statements required to be furnished by Customer
to MLBFS hereunder will be prepared by either the current independent
accountants for Customer or other independent accountants reasonably acceptable
to MLBFS, and (ii) all other financial information required to be furnished by
Customer to MLBFS hereunder will be certified as correct in all material
respects by the party who has prepared such information, and, in the case of
internally prepared information with respect to Customer, certified as correct
by its chief financial officer.

 

4.3 Other Covenants.  Customer further covenants and agrees during the term of
this Loan Agreement that:

 

(a) Financial Records; Inspection.  Customer will: (i) maintain at its principal
place of business complete and accurate books and records, and maintain all of
its financial records in a manner consistent with the financial statements
heretofore furnished to MLBFS, or prepared on such other basis as may be
approved in writing by MLBFS; and (ii) permit MLBFS or its duly authorized
representatives, upon reasonable notice and at reasonable times, to inspect its
properties (both real and personal), operations, books and records.

 

(b) Taxes.  Customer will pay when due all taxes, assessments and other
governmental charges, howsoever designated, and all other liabilities and
obligations, except to the extent that any such failure to pay will not
materially and adversely affect either the liens and security interests of MLBFS
hereunder or under any of the Additional Agreements, the financial condition of
Customer or the continued operations of Customer.

 

(c) Compliance With Laws and Agreements.  Customer will not violate any law,
regulation or other governmental requirement, any judgment or order of any court
or governmental agency or authority, or any agreement, instrument or document to
which it is a party or by which it is bound, if any such violation will
materially and adversely affect either the liens and security interests of MLBFS
hereunder or under any of the Additional Agreements, or the financial condition
or the continued operations of Customer.

 

(d) No Use of Merrill Lynch Name.  Customer will not directly or indirectly
publish, disclose or otherwise use in any advertising or promotional material,
or press release or interview, the name, logo or any trademark of MLBFS, MLPF&S,
Merrill Lynch and Co., Incorporated or any of their affiliates.

 

(e) Notification By Customer.  Customer shall provide MLBFS with prompt written
notification of: (i) any Default; (ii) any materially adverse change in the
business, financial condition or operations of Customer; (iii) any information
which indicates that any financial statements of Customer fail in any material
respect to present fairly the financial condition and results of operations
purported to be presented in such statements; and (iv) any change in Customer's
outside accountants. Each notification by Customer pursuant hereto shall specify
the event or information causing such notification, and, to the extent
applicable, shall specify the steps being taken to rectify or remedy such event
or information.

 

(f) Notice of Change.  Customer shall give MLBFS not less than 30 days prior
written notice of any change in the name (including any fictitious name) or
principal place of business or residence of Customer.

 

(g) Continuity.  Except upon the prior written consent of MLBFS, which consent
will not be unreasonably withheld: (i) Customer shall not be a party to any
merger or consolidation with, or purchase or otherwise acquire all or
substantially all of the assets of, or any material stock, partnership, joint
venture or other equity interest in, any person or entity, or sell, transfer or
lease all or any substantial part of its assets, if any such action would result
in either: (A) a material change in the principal business, ownership or control
of Customer, or (B) a material adverse change in the financial condition or
operations of Customer; (ii) Customer shall preserve its existence and good
standing in the jurisdiction(s) of establishment and operation; (iii) Customer
shall not engage in any material business substantially different from its
business in effect as of the date of application by Customer for credit from
MLBFS, or cease operating any such material business; (iv) Customer shall not
cause or permit any other person or entity to assume or succeed to any material
business or operations of Customer; and (v) Customer shall not cause or permit
any material change in its controlling ownership.

 

(h) Minimum Tangible Net Worth.  As of December 31, 2000, Customer's "tangible
net worth" shall at all times exceed $7,750,000.00. For the purposes hereof, the
term "tangible net worth" shall mean Customer's net worth as shown on Customer’s
regular financial statements prepared in a manner consistent

 

 

10

--------------------------------------------------------------------------------


 

with the terms hereof, but excluding an amount equal to (i) any assets which are
ordinarily classified as "intangible" in accordance with generally accepted
accounting principles, and (ii) any amounts now or hereafter directly or
indirectly owing to Customer by officers, shareholders or affiliates of
Customer.

 

4.4 Collateral

 

(a) Pledge of Collateral.  To secure payment and performance of the Obligations,
Customer hereby pledges, assigns, transfers and sets over to MLBFS, and grants
to MLBFS first liens and security interests in and upon all of the Collateral,
subject only to Permitted Liens.

 

(b) Liens.  Except upon the prior written consent of MLBFS, Customer shall not
create or permit to exist any lien, encumbrance or security interest upon or
with respect to any Collateral now owned or hereafter acquired other than
Permitted Liens.

 

(c) Performance of Obligations.  Customer shall perform all of its obligations
owing on account of or with respect to the Collateral; it being understood that
nothing herein, and no action or inaction by MLBFS, under this Loan Agreement or
otherwise, shall be deemed an assumption by MLBFS of any of Customer's said
obligations.

 

(d) Sales and Collections.  So long as no Event of Default shall have occurred
and be continuing, Customer may in the ordinary course of its business: (i) sell
any Inventory normally held by Customer for sale, (ii) use or consume any
materials and supplies normally held by Customer for use or consumption, and
(iii) collect all of its Accounts. Customer shall take such action with respect
to protection of its Inventory and the other Collateral and the collection of
its Accounts as MLBFS may from time to time reasonably request.

 

(e) Account Schedules.  Upon the request of MLBFS, made now or at any reasonable
time or times hereafter, Customer shall deliver to MLBFS, in addition to the
other information required hereunder, a schedule identifying, for each Account
and all Chattel Paper subject to MLBFS’ security interests hereunder, each
Account Debtor by name and address and amount, invoice or contract number and
date of each invoice or contract. Customer shall furnish to MLBFS such
additional information with respect to the Collateral, and amounts received by
Customer as proceeds of any of the Collateral, as MLBFS may from time to time
reasonably request.

 

(f) Alterations and Maintenance.  Except upon the prior written consent of
MLBFS, Customer shall not make or permit any material alterations to any
tangible Collateral which might materially reduce or impair its market value or
utility. Customer shall at all times keep the tangible Collateral in good
condition and repair, reasonable wear and tear excepted, and shall pay or cause
to be paid all obligations arising from the repair and maintenance of such
Collateral, as well as all obligations with respect to each Location of Tangible
Collateral, except for any such obligations being contested by Customer in good
faith by appropriate proceedings.

 

(g) Location.  Except for movements required in the ordinary course of
Customer's business, Customer shall give MLBFS 30 days’ prior written notice of
the placing at or movement of any tangible Collateral to any location other than
a Location of Tangible Collateral. In no event shall Customer cause or permit
any material tangible Collateral to be removed from the United States without
the express prior written consent of MLBFS.

 

(h) Insurance.  Customer shall insure all of the tangible Collateral under a
policy or policies of physical damage insurance providing that losses will be
payable to MLBFS as its interests may appear pursuant to a Lender’s Loss Payable
Endorsement and containing such other provisions as may be reasonably required
by MLBFS. Customer shall further provide and maintain a policy or policies of
comprehensive public liability insurance naming MLBFS as an additional party
insured. Customer shall maintain such other insurance as may be required by law
or is customarily maintained by companies in a similar business or otherwise
reasonably required by MLBFS. All such insurance policies shall provide that
MLBFS will receive not less than 10 days prior written notice of any
cancellation, and shall otherwise be in form and amount and with an insurer or
insurers reasonably acceptable to MLBFS. Customer shall furnish MLBFS with a
copy or certificate of each such policy or policies and, prior to any expiration
or cancellation, each renewal or replacement thereof.

 

(i) Event of Loss.  Customer shall at its expense promptly repair all repairable
damage to any tangible Collateral. In the event that any tangible Collateral is
damaged beyond repair, lost, totally destroyed or confiscated (an "Event of
Loss") and such Collateral had a value prior to such Event of Loss of $25,000.00
or more, then, on or before the first to occur of (i) 90 days after the
occurrence of such Event of Loss, or (ii) 10 Business Days after the date on
which either Customer or MLBFS shall receive any proceeds of insurance on
account of such Event of Loss, or any underwriter of insurance on such
Collateral shall advise either Customer or MLBFS that it disclaims liability in
respect of such Event of Loss, Customer shall, at Customer's option, either
replace the Collateral subject to such Event of Loss with comparable Collateral
free of all liens other than Permitted Liens (in which event Customer shall be
entitled to utilize the proceeds of insurance on account of such Event of Loss
for such purpose, and may retain any excess proceeds of such insurance), or
permanently prepay the Loan by an amount equal to the actual cash value of such
Collateral as determined by either the insurance company’s payment (plus any
applicable deductible) or, in absence of insurance company payment, as
reasonably determined by MLBFS; it being further understood that any such
permanent prepayment shall be accompanied by a like permanent reduction in the
Maximum WCMA Line of Credit. Notwithstanding the foregoing, if at the time of
occurrence of such Event of Loss or any time thereafter prior to replacement or
line reduction, as aforesaid, an Event of Default shall have occurred and be
continuing hereunder, then MLBFS may at its sole option, exercisable at any time
while such Event of Default shall be continuing, require Customer to either
replace such Collateral or prepay the Loan and reduce the Maximum WCMA Line of
Credit, as aforesaid.

 

(j) Notice of Certain Events.  Customer shall give MLBFS immediate notice of any
attachment, lien, judicial process, encumbrance or claim affecting or involving
$25,000.00 or more of the Collateral.

 

(k) Indemnification.  Customer shall indemnify, defend and save MLBFS harmless
from and against any and all claims, liabilities, losses, costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses) of any
nature whatsoever which may be asserted against or incurred by MLBFS arising out
of or in any manner occasioned by (i) the ownership, collection, possession, use
or operation of any Collateral, or (ii) any failure by Customer to perform any
of its obligations hereunder; excluding, however, from said indemnity any such
claims, liabilities, etc. arising directly out of the

 

 

11

--------------------------------------------------------------------------------


 

willful wrongful act or active gross negligence of MLBFS. This indemnity shall
survive the expiration or termination of this Loan Agreement as to all matters
arising or accruing prior to such expiration or termination.

 

4.5 Events of Default

 

The occurrence of any of the following events shall constitute an “Event of
Default" under this Loan Agreement:

 

(a) Failure to Pay.  (i) Customer shall fail to deposit into the WCMA Account an
amount sufficient to assure that the WCMA Loan Balance does not exceed the
Maximum WCMA Line of Credit, as reduced in accordance with the provisions
hereof, or (ii) Customer shall fail to pay to MLBFS, or deposit into the WCMA
Account when due any other amount owing or required to be paid or deposited by
Customer under this Loan Agreement, or (iii) Customer shall fail to pay when due
any other Obligations; and any such failure shall continue for more than five
(5) Business Days after written notice thereof shall have been given by MLBFS to
Customer.

 

(b) Failure to Perform.  Customer shall default in the performance or observance
of any covenant or agreement on its part to be performed or observed under this
Loan Agreement or any of the Additional Agreements (not constituting an Event of
Default under any other clause of this Section), and such default shall continue
unremedied for ten (10) Business Days after written notice thereof shall have
been given by MLBFS to Customer,

 

(c) Breach of Warranty.  Any representation or warranty made by Customer or any
other party providing collateral for the Obligations contained in this Loan
Agreement or any of the other Additional Agreements shall at any time prove to
have been incorrect in any material respect when made.

 

(d) Default Under Other Agreement.  A default or Event of Default by Customer
shall occur under the terms of any other agreement, instrument or document with
or intended for the benefit of MLBFS, MLPF&S or any of their affiliates, and any
required notice shall have been given and required passage of time shall have
elapsed.

 

(e) Bankruptcy Event.  Any Bankruptcy Event shall occur.

 

(f) Material Impairment.  Any event shall occur which shall reasonably cause
MLBFS to in good faith believe that the prospect of full payment or performance
by Customer of its liabilities or obligations under this Loan Agreement or any
of the Additional Agreements to which Customer is a party has been materially
impaired. The existence of such a material impairment shall be determined in a
manner consistent with the intent of Section 1-208 of the UCC.

 

(g) Acceleration of Debt to Other Creditors.  Any event shall occur which
results in the acceleration of the maturity of any indebtedness of $100,000.00
or more of Customer to another creditor under any indenture, agreement,
undertaking, or otherwise.

 

(h) Seizure or Abuse of Collateral.  The Collateral, or any material part
thereof, shall be or become subject to any material abuse or misuse, or any
levy, attachment, seizure or confiscation which is not released within ten (10)
Business Days.

 

4.6 Remedies.

 

(a) Remedies Upon Default.  Upon the occurrence and during the continuance of
any Event of Default, MLBFS may at its sole option do any one or more or all of
the following, at such time and in such order as MLBFS may in its sole
discretion choose:

 

(i) Termination.  MLBFS may without notice terminate its obligation to make the
Loan (if the Loan has not then been funded), terminate the WCMA Line of Credit,
and terminate any obligation to make any Subsequent WCMA Loan (including.
without limitation, any Subsequent WCMA Loan to pay accrued interest) or
otherwise extend any credit to or for the benefit of Customer (it being
understood that upon the occurrence of any Bankruptcy Event the WCMA Line of
Credit and all such obligations shall automatically terminate without any action
on the part of MLBFS); and upon any such termination MLBFS shall be relieved of
all such obligations.

 

(ii) Acceleration.  MLBFS may declare the WCMA Loan Balance and all other
Obligations to be forthwith due and payable, whereupon all such amounts shall be
immediately due and payable, without presentment, demand for payment, protest
and notice of protest, notice of dishonor, notice of acceleration, notice of
intent to accelerate or other notice or formality of any kind, all of which are
hereby expressly waived; provided, however, that upon the occurrence of any
Bankruptcy Event the WCMA Loan Balance and other Obligations shall automatically
become due and payable without any action on the part of MLBFS.

 

(iii) Exercise Other Rights.  MLBFS may exercise any or all of the remedies of a
secured party under applicable law, including, but not limited to, the UCC, and
any or all of its other rights and remedies under this Loan Agreement and the
Additional Agreements.

 

(iv) Possession.  MLBFS may require Customer to make the Collateral and the
records pertaining to the Collateral available to MLBFS at a place designated by
MLBFS which is reasonably convenient to Customer, or may take possession of the
Collateral and the records pertaining to the Collateral without the use of any
judicial process and without any prior notice to Customer.

 

(v) Sale.  MLBFS may sell any or all of the Collateral at public or private sale
upon such terms and conditions as MLBFS may reasonably deem proper. MLBFS may
purchase any Collateral at any such public sale. The net proceeds of any such
public or private sale and all other amounts actually collected or received by
MLBFS pursuant hereto, after deducting all costs and expenses incurred at any
time in the collection of the Obligations and in the protection,

 

 

12

--------------------------------------------------------------------------------


 

collection and sale of the Collateral, will be applied to the payment of the
Obligations, with any remaining proceeds paid to Customer or whoever else may be
entitled thereto, and with Customer remaining liable for any amount remaining
unpaid after such application.

 

(vi) Delivery of Cash, Checks, Etc.  MLBFS may require Customer to forthwith
upon receipt, transmit and deliver to MLBFS in the form received, all cash,
checks, drafts and other instruments for the payment of money (properly
endorsed, where required, so that such items may be collected by MLBFS) which
may be received by Customer at any time in full or partial payment of any
Collateral, and require that Customer not commingle any such items which may be
so received by Customer with any other of its funds or property but instead hold
them separate and apart and in trust for MLBFS until delivery is made to MLBFS.

 

(vii) Notification of Account Debtors.  MLBFS may notify any Account Debtor that
its Account or Chattel Paper has been assigned to MLBFS and direct such Account
Debtor to make payment directly to MLBFS of all amounts due or becoming due with
respect to such Account or Chattel Paper; and MLBFS may enforce payment and
collect, by legal proceedings or otherwise, such Account or Chattel Paper.

 

(viii) Control of Collateral.  MLBFS may otherwise take control in any lawful
manner of any cash or non–cash items of payment or proceeds of Collateral and of
any rejected, returned, stopped in transit or repossessed goods included in the
Collateral and endorse Customer’s name on any item of payment on or proceeds of
the Collateral.

 

(b) Set–Off.  MLBFS shall have the further right upon the occurrence and during
the continuance of an Event of Default to set–off, appropriate and apply toward
payment of any of the Obligations, in such order of application as MLBFS may
from time to time and at any time elect, any cash, credit, deposits, accounts,
financial assets, investment property, securities and any other property of
Customer which is in transit to or in the possession, custody or control of
MLBFS, MLPF&S or any agent, bailee, or affiliate of MLBFS or MLPF&S.  Customer
hereby collaterally assigns and grants to MLBFS a continuing security interest
in all such property as additional Collateral.

 

(c) Power of Attorney.  Effective upon the occurrence and during the continuance
of an Event of Default, Customer hereby irrevocably appoints MLBFS as its
attorney–in–fact, with full power of substitution, in its place and stead and in
its name or in the name of MLBFS, to from time to time in MLBFS’ sole discretion
take any action and to execute any instrument which MLBFS may deem necessary or
advisable to accomplish the purposes of this Loan Agreement, including, but not
limited to, to receive, endorse and collect all checks, drafts and other
instruments for the payment of money made payable to Customer included in the
Collateral.

 

(d) Remedies are Severable and Cumulative.  All rights and remedies of MLBFS
herein are severable and cumulative and in addition to all other rights and
remedies available in the Additional Agreements, at law or in equity, and any
one or more of such rights and remedies may be exercised simultaneously or
successively,

 

(e) Notices.  To the fullest extent permitted by applicable law, Customer hereby
irrevocably waives and releases MLBFS of and from any and all liabilities and
penalties for failure of MLBFS to comply with any statutory or other requirement
imposed upon MLBFS relating to notices of sale, holding of sale or reporting of
any sale, and Customer waives all rights of redemption or reinstatement from any
such sale. Any notices required under applicable law shall be reasonably and
properly given to Customer if given by any of the methods provided herein at
least 5 Business Days prior to taking action. MLBFS shall have the right to
postpone or adjourn any sale or other disposition of Collateral at any time
without giving notice of any such postponed or adjourned date. In the event
MLBFS seeks to take possession of any or all of the Collateral by court process,
Customer further irrevocably waives to the fullest extent permitted by law any
bonds and any surety or security relating thereto required by any statute, court
rule or otherwise as an incident to such possession, and any demand for
possession prior to the commencement of any suit or action.

 

4.7 Miscellaneous.

 

(a) Non–Waiver.  No failure or delay on the part of MLBFS in exercising any
right, power or remedy pursuant to this Loan Agreement or any of the Additional
Agreements shall operate as a waiver thereof, and no single or partial exercise
of any such right, power or remedy shall preclude any other or further exercise
thereof, or the exercise of any other right, power or remedy. Neither any waiver
of any provision of this Loan Agreement or any of the Additional Agreements, nor
any consent to any departure by Customer therefrom, shall be effective unless
the same shall be in writing and signed by MLBFS. Any waiver of any provision of
this Loan Agreement or any of the Additional Agreements and any consent to any
departure by Customer from the terms thereof shall be effective only in the
specific instance and for the specific purpose for which given. Except as
otherwise expressly provided herein, no notice to or demand on Customer shall in
any case entitle Customer to any other or further notice or demand in similar or
other circumstances.

 

(b) Disclosure.  Customer hereby irrevocably authorizes MLBFS and each of its
affiliates, including without limitation MLPF&S to at any time (whether or not
an Event of Default shall have occurred) obtain from and disclose to each other
any and all financial and other information about Customer.

 

(c) Communications.  All notices and other communications required or permitted
hereunder or in connection with any of the Additional Agreements shall be in
writing, and shall be either delivered personally, mailed by postage prepaid
certified mail or sent by express overnight courier or by facsimile. Such
notices and communications shall be deemed to be given on the date of personal
delivery, facsimile transmission or actual delivery of certified mail, or one
Business Day after delivery to an express overnight courier. Unless otherwise
specified in a notice sent or delivered in accordance with the terms hereof,
notices and other communications in writing shall be given to the parties hereto
at their respective addresses set forth at the beginning of this Loan Agreement,
or, in the case of facsimile transmission, to the parties at their respective
regular facsimile telephone number.

 

(d) Fees, Expenses and Taxes.  Customer shall pay or reimburse MLBFS for: (i)
all Uniform Commercial Code filing and search fees and expenses incurred by
MLBFS in connection with the verification, perfection or preservation of MLBFS’
rights hereunder or in the Collateral or any other collateral for the
Obligations; (ii) any and all stamp, transfer and other taxes and fees payable
or determined to be payable in connection with the execution, delivery and/or

 

 

13

--------------------------------------------------------------------------------


 

recording of this Loan Agreement or any of the Additional Agreements; and (iii)
all reasonable fees and out-of-pocket expenses (including, but not limited to,
reasonable fees and expenses of outside counsel) incurred by MLBFS in connection
with the collection of any sum payable hereunder or under any of the Additional
Agreements not paid when due, the enforcement of this Loan Agreement or any of
the Additional Agreements and the protection of MLBFS’ rights hereunder or
thereunder, excluding, however, salaries and normal overhead attributable to
MLBFS’ employees. Customer hereby authorizes MLBFS, at its option, to either
cause any and all such fees, expenses and taxes to be paid with a WCMA Loan, or
invoice Customer therefor (in which event Customer shall pay all such fees,
expenses and taxes within 5 Business Days after receipt of such invoice). The
obligations of Customer under this paragraph shall survive the expiration or
termination of this Loan Agreement and the discharge of the other Obligations.

 

(e) Right to Perform Obligations.  If Customer shall fall to do any act or thing
which it has covenanted to do under this Loan Agreement or any representation or
warranty on the part of Customer contained in this Loan Agreement shall be
breached, MLBFS may, in its sole discretion, after 5 Business Days written
notice is sent to Customer (or such lesser notice, including no notice, as is
reasonable under the circumstances), do the same or cause it to be done or
remedy any such breach, and may expend its funds for such purpose. Any and all
reasonable amounts so expended by MLBFS shall be repayable to MLBFS by Customer
upon demand, with interest at the Interest Rate during the period from and
including the date funds are so expended by MLBFS to the date of repayment, and
all such amounts shall be additional Obligations. The payment or performance by
MLBFS of any of Customer’s obligations hereunder shall not relieve Customer of
said obligations or of the consequences of having failed to pay or perform the
same, and shall not waive or be deemed a cure of any Default.

 

(f) Further Assurances.  Customer agrees to do such further acts and things and
to execute and deliver to MLBFS such additional agreements, instruments and
documents as MLBFS may reasonably require or deem advisable to effectuate the
purposes of this Loan Agreement or any of the Additional Agreements, or to
establish, perfect and maintain MLBFS’ security interests and liens upon the
Collateral, including, but not limited to: (i) executing financing statements or
amendments thereto when and as reasonably requested by MLBFS; and (ii) if in the
reasonable judgment of MLBFS it is required by local law, causing the owners
and/or mortgagees of the real property on which any Collateral may be located to
execute and deliver to MLBFS waivers or subordinations reasonably satisfactory
to MLBFS with respect to any rights in such Collateral.

 

(g) Binding Effect.  This Loan Agreement and the Additional Agreements shall be
binding upon. and shall inure to the benefit of MLBFS, Customer and their
respective successors and assigns.  Customer shall not assign any of its rights
or delegate any of its obligations under this Loan Agreement or any of the
Additional Agreements without the prior written consent of MLBFS. Unless
otherwise expressly agreed to in a writing signed by MLBFS, no such consent
shall in any event relieve Customer of any of its obligations under this Loan
Agreement or any of the Additional Agreements.

 

(h) Headings.  Captions and section and paragraph headings in this Loan
Agreement are inserted only as a matter of convenience, and shall not affect the
interpretation hereof.

 

(i) Governing Law.  This Loan Agreement and, unless otherwise expressly provided
therein, each of the Additional Agreements, shall be governed in all respects by
the laws of the State of Illinois.

 

(j) Severability of Provisions.  Whenever possible, each provision of this Loan
Agreement and the Additional Agreements shall be interpreted in such manner as
to be effective and valid under applicable law. Any provision of this Loan
Agreement or any of the Additional Agreements which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability without invalidating
the remaining provisions of this Loan Agreement and the Additional Agreements or
affecting the validity or enforceability of such provision in any other
jurisdiction.

 

(k) Term.  This Loan Agreement shall become effective on the date accepted by
MLBFS at its office in Chicago, Illinois, and, subject to the terms hereof,
shall continue in effect so long thereafter as: (i) MLBFS shall be obligated to
make the Loan, (ii) the WCMA Line of Credit shall be in effect, (iii) there
shall be any moneys outstanding under this Loan Agreement, or (iv) there shall
be any other Obligations outstanding.

 

(1) Counterparts.  This Loan Agreement may be executed in one or more
counterparts which, when taken together, constitute one and the same agreement.

 

(m) Jurisdiction; Waiver.  CUSTOMER ACKNOWLEDGES THAT THIS LOAN AGREEMENT IS
BEING ACCEPTED BY MLBFS IN PARTIAL CONSIDERATION OF MLBFS’ RIGHT AND OPTION, IN
ITS SOLE DISCRETION, TO ENFORCE THIS LOAN AGREEMENT AND THE ADDITIONAL
AGREEMENTS IN EITHER THE STATE OF ILLINOIS OR IN ANY OTHER JURISDICTION WHERE
CUSTOMER OR ANY COLLATERAL FOR THE OBLIGATIONS MAY BE LOCATED. CUSTOMER
IRREVOCABLY SUBMITS ITSELF TO JURISDICTION IN THE STATE OF ILLINOIS AND VENUE IN
ANY STATE OR FEDERAL COURT IN THE COUNTY OF COOK FOR SUCH PURPOSES, AND CUSTOMER
WAIVES ANY AND ALL RIGHTS TO CONTEST SAID JURISDICTION AND VENUE AND THE
CONVENIENCE OF ANY SUCH FORUM AND ANY AND ALL RIGHTS TO REMOVE SUCH ACTION FROM
STATE TO FEDERAL COURT. CUSTOMER FURTHER WAIVES ANY RIGHTS TO COMMENCE ANY
ACTION AGAINST MLBFS IN ANY JURISDICTION EXCEPT IN THE COUNTY OF COOK AND STATE
OF ILLINOIS. MLBFS AND CUSTOMER HEREBY EACH EXPRESSLY WAIVE ANY AND ALL RIGHTS
TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER
OF THE PARTIES AGAINST THE OTHER PARTY WITH RESPECT TO ANY MATTER RELATING TO,
ARISING OUT OF OR IN ANY WAY CONNECTED WITH THE LOAN, THIS LOAN AGREEMENT, ANY
ADDITIONAL AGREEMENTS AND/OR ANY OF THE TRANSACTIONS WHICH ARE THE SUBJECT
MATTER OF THIS LOAN AGREEMENT. CUSTOMER FURTHER WAIVES THE RIGHT TO BRING ANY
NON–COMPULSORY COUNTERCLAIMS.

 

(n) Integration.  THIS LOAN AGREEMENT, TOGETHER WITH THE ADDITIONAL AGREEMENTS,
CONSTITUTES THE ENTIRE UNDERSTANDING AND REPRESENTS THE FULL AND FINAL AGREEMENT
BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR WRITTEN AGREEMENTS OR PRIOR, CONTEMPORANEOUS
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS OF THE PARTIES. WITHOUT LIMITING THE FOREGOING, CUSTOMER ACKNOWLEDGES
THAT: (I) NO PROMISE OR COMMITMENT HAS BEEN MADE TO IT BY MLBFS, MLPF&S OR ANY
OF THEIR

 

 

14

--------------------------------------------------------------------------------


 

RESPECTIVE EMPLOYEES, AGENTS OR REPRESENTATIVES TO MAKE THE LOAN OR ANY
SUBSEQUENT WCMA LOAN ON ANY TERMS OTHER THAN AS EXPRESSLY SET FORTH HEREIN, OR
TO MAKE ANY OTHER LOAN OR OTHERWISE EXTEND ANY OTHER CREDIT TO CUSTOMER OR ANY
OTHER PARTY; AND (II) EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, THIS LOAN
AGREEMENT SUPERSEDES AND REPLACES ANY AND ALL PROPOSALS, LETTERS OF INTENT AND
APPROVAL AND COMMITMENT LETTERS FROM MLBFS TO CUSTOMER, NONE OF WHICH SHALL BE
CONSIDERED AN ADDITIONAL AGREEMENT. NO AMENDMENT OR MODIFICATION OF THIS
AGREEMENT OR ANY OF THE ADDITIONAL AGREEMENTS TO WHICH CUSTOMER IS A PARTY SHALL
BE EFFECTIVE UNLESS IN A WRITING SIGNED BY BOTH MLBFS AND CUSTOMER.

 

IN WITNESS WHEREOF, this Loan Agreement has been executed as of the day and year
first above written.

 

STOCKERYALE, INC. F/K/A STOCKER & YALE, INC.

 

By:

/s/ Mark W. Blodgett

 

/s/ Gary B. Godin

 

Signature (1)

 

Signature (2)

 

 

 

 

 

 

 

 

 

Mark W. Blodgett

 

Gary B. Godin

 

Printed Name

 

Printed Name

 

 

 

 

 

 

 

 

 

CEO

 

CFO

 

Title

 

Title

 

Accepted at Chicago, Illinois:

 

MERRILL LYNCH BUSINESS FINANCIAL SERVICES INC.

 

By:

/s/ Julie Ellman

 

 

15

--------------------------------------------------------------------------------


 

 

EXHIBIT A

 

ATTACHED TO AND HEREBY MADE A PART OF WCMA REDUCING REVOLVERSM LOAN AND SECURITY
AGREEMENT NO. 794–07E50 BETWEEN MERRILL LYNCH BUSINESS FINANCIAL SERVICES INC.
AND STOCKERYALE, INC. F/K/A STOCKER & YALE, INC.

 

 

Additional Locations of Tangible Collateral:

 

15935 Sturgeon Street

 

To be sold

Roseville, Michigan

 

by May 31, 2001.

 

 

16

--------------------------------------------------------------------------------